DETAILED ACTION

This Office action is in response to the amendment filed November 17, 2020.
Claims 1, 3-11, and 13-20 are pending and have been examined.
Claims 1, 11, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 11, 13-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2007/0233876). 

Regarding claim 1, Thompson discloses:
a memory configured to store software including an application, an inter-process communication (IPC) module configured to support communication between processes, a first communication driver, and a second communication driver (see ; and 
a processor configured to execute the software stored in the memory, wherein the processor is configured to (see at least figure 1, processor 20): 
determine, via the IPC module, whether a destination of data is inside the electronic device or outside the electronic device if a transmission of data is requested from the IPC module by the application; transmit the data through the first communication driver if the destination of the data is inside the electronic device; and transmit the data through the second communication driver if the destination of the data is outside the electronic device (see at least figures 1-3; paragraph 0018, “determines if the identified process has a second socket that can be used without transmitting data outside a computing device. If so, then the two sockets are linked, and an in-memory communication session can be managed to implement the interprocess communication”; paragraph 0030, “After a connection has been established between process 16A and another process (e.g., process 16B or external process 18), routing module 38 can manage the communication session between process 16A and the other process 16B, 18 using a set of socket operations”)
select between the first communication driver and the second communication driver based at least on a location of a destination of the data (see at least figures 
wherein the first communication driver comprises an IPC driver configured to provide communication between processes performed by the processor, and wherein the second communication driver comprises a socket driver configured to provide communication with an external electronic device (see at least figures 1 and 2; paragraph 0019, “a computing device 14 that comprises a communications system 32, which makes computing device 14 operable to manage IPC for processes 16A-B and/or external process 18”; paragraph 0018, “determines if the identified process has a second socket that can be used without transmitting data outside a computing device. If so, then the two sockets are linked, and an in-memory communication session can be managed to implement the interprocess communication”; paragraph 0030, “After a connection has been established between process 16A and another process (e.g., process 16B or external process 18), routing module 38 can manage the communication session between process 16A and the other process 16B, 18 using a set of socket operations”)

Regarding claim 3, the rejection of claim 1 is incorporated, and Thompson further discloses:
wherein the first communication driver includes a service list including a service name and connection information, and wherein the processor is configured to: add a name of a new service and connection information of the new service to the service list if a request to register the new service is received from an external electronic device through the second communication driver; and notify the application of the registration of the new service (see at least paragraph 0026, “In order to communicate with one or more other processes, each process 16A-B forwards a request for a socket to socket module 34, which includes an identification of the process, e.g., an IP address, a media access control (MAC) address, a name, and/or the like. In response, socket module 34 creates a socket for each process 16A-B (e.g., binds the socket to the process). To this extent, socket module 34 can manage socket data 50 for each socket. For example, socket data 50 can comprise a set of socket entries 52A-D, each of which includes data on a currently open socket.”; paragraph 0027; paragraph 0029, connection module 36 can receive a result of the connection request and forward the result for use by process 16A)

Regarding claim 4, the rejection of claim 1 is incorporated, and Thompson further discloses:
wherein the first communication driver includes a service list including a service name and connection information, and wherein the processor is configured to: add a name of a new service to the service list if a registration of the new service is requested from the first communication driver by a first application; and notify a second application of the registration of the new service (see at least paragraphs 0026, 0027, and 0029)

Regarding claim 5, the rejection of claim 1 is incorporated, and Thompson further discloses:
wherein the first communication driver includes a service list including a service name and connection information, and wherein the processor is configured to: determine whether the destination of the data is inside or outside the electronic device, based on the connection information included in the service list (see at least paragraph 0027, “the connection request can comprise a first data message that is transmitted by process 16A for process 16B. Further, the connection request can identify the other process with which communication is desired using any solution, e.g., via an IP address, a MAC address, a name, and/or the like. After receiving the connection request, connection module 36 can determine if the identified process has a socket on computing device 14 (FIG. 1). To this extent, connection module 36 can look in socket data 50 to determine if data for an open socket of the process is included. If so, then connection module 36 can link the two sockets.”; paragraph 0028)

Regarding claim 6, the rejection of claim 5 is incorporated, and Thompson further discloses:
wherein the processor is configured to: compare a service name included in a request to transmit the data with the service name included in the service list; determine that the destination of the data is inside the electronic device if the connection information corresponding to the service name is absent from the service list; and determine that the destination of the data is outside the electronic device if the connection information corresponding to the service name is present in the service list (see at least paragraph 0027, “the connection request can comprise a first data message that is transmitted by process 16A for process 16B. Further, the connection request can identify the other process with which communication is desired using any solution, e.g., via an IP address, a MAC address, a name, and/or the like. After receiving the connection request, connection module 36 can determine if the identified process has a socket on computing device 14 (FIG. 1). To this extent, connection module 36 can look in socket data 50 to determine if data for an open socket of the process is included. If so, then connection module 36 can link the two sockets.”; paragraph 0028)

Regarding claim 7, the rejection of claim 1 is incorporated, and Thompson further discloses:
wherein the processor is configured to: determine whether there is a socket connected by the second communication driver to transmit the data if the destination of the data is outside the electronic device; and connect an external electronic device with the socket using connection information of a service associated with the data if there is no connected socket (see at least paragraph 0018, “determines if the identified process has a second socket that can be used without transmitting data outside a computing device. If so, then the two sockets are linked, and an in-memory communication session can be managed to 

Regarding claims 11, 13-17, the scope of the instant claims does not differ substantially from that of claims 1, 3-7, and they are rejected for the same reasons respectively.  Regarding claim 20, the scope of the instant claim does not differ substantially from that of claim 1, and it is rejected for the same reasons

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 2007/0233876) in view of Mossner (US 2013/0006398).

Regarding claim 8, the rejection of claim 1 is incorporated.  However Thompson does not explicitly disclose, but Mossner discloses:
wherein the processor includes a tightly-coupled memory (TCM), and wherein the processor is configured to: store the data in the TCM if the destination of the data is inside the electronic device and a high speed transmission of the data is requested by the application (see at least paragraph 0014, “tightly coupled 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson by adapting the teachings of Mossner to include TCM.  The combination allows for ensured fast execution of stored code (Mossner paragraph 0014).  

Regarding claim 9, the rejection of claim 8 is incorporated.  However Thompson does not explicitly disclose, but Mossner discloses:
wherein the processor is configured to: store the data in the TCM, after setting a processing priority of the data to a specified level or higher using the IPC module if the high speed transmission of the data is requested by the application (see at least paragraph 0012, “a user is provided with an input option for assigning priority values to individual tasks of the automation program when creating the automation program, where a device identifies all program parts that are called or can be called when executing at least the task with the highest priority assigned by the user”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson by adapting the teachings of Mossner to 

Regarding claim 10, the rejection of claim 8 is incorporated.  However Thompson does not explicitly disclose, but Mossner discloses:
wherein the processor is configured to: store the data in the TCM if a size of the data is less than a specified size (see at least paragraph 0012, “important program parts can be executed quickly by being stored in the faster special main memory”; paragraph 0026, “The size of the available special main memory is advantageously stated based on a virtual memory size that is independent of the actually underlying hardware”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thompson by adapting the teachings of Mossner to include TCM.  The combination allows for ensured fast execution of stored code (Mossner paragraph 0014).  

Regarding claims 18 and 19, the scope of the instant claims does not differ substantially from that of claims 8 and 9, and they are rejected for the same reasons respectively.

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.

Examiner respectfully disagrees.  Thompson discloses in paragraph 27 that a process (16A) can communicate with an internal process (16B) or an external process (process 18) using the socket operations.  Paragraphs 0028 and 0029 detail the connection process between two processes.  The notation of “any solution” refers to forwarding the connection request over a communications network using any solution not that sockets are not used.  Paragraph 0030 notes once a connection between process 16A and either 16B or 18 routing module can manage the connection session between the processes (either internal or external) using the set of socket operations.  The routing module can receive data from process 16A and forward the data to the other processes (16B or 18).  Paragraph 0031 details the difference when the processes are internal and an in-memory communication session is utilized.  Also of note is figure 2 where the socket connections may be with an IO device.  Paragraphs 0021 and 0026 discuss communicating with an external process using various protocols and a network device handler as well as internal processes using an IP address or the like for communication.  The use of these protocols necessitates the use of a driver.  Also Thompson paragraph 25 discusses various process communication scenarios; one being IPC scenario between processes 16A-B and another 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
	
	
	/DOON Y CHOW/            Supervisory Patent Examiner, Art Unit 2194